DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Korean Patent Application No. 
2020-050261, filed 03/19/2020 in the Japanese Intellectual Property Office. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/10/2021 and 05/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretations
4.	 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
 	“a prediction unit that predicts whether or not waveform information having a predetermined context is generated on the basis of detection information detected by a predetermined detection device; and 
 	an output unit that outputs waveform information having an opposite phase to the waveform information having the predetermined context in a case where it has been predicted that the waveform information having the predetermined context is generated.” as recited in claim 1. 
Claims 2-10 further limit of prediction unit and output unit. 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor executing each portion of software code to structurally act as each of the “unit” in the claim inventions as noted on pages 26 and 33 of the originally filed specification. Page 26 of the specification discloses “Control unit 130. The control unit 130 is a controller, and is realized by, for example, executing various programs stored in a storage device in the information processing device 100 using a RAM as a work area by a central processing unit (CPU).” And page 33 of the specification disclose “the control unit 240 includes an acquisition unit 241, a prediction unit 242, and an output unit 243, and realizes or executes functions or actions of information processing to be described below.” Thus, each of the units in claims 1-10 is interpreted as the computer processor. 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6, 9-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Beckman et al. (US 10,370,098 B1.)

	With respect to Claim 1, Beckman et al. disclose 
 	An output apparatus comprising: 
 	a prediction unit that predicts whether or not waveform information having a predetermined context is generated on the basis of detection information detected by a predetermined detection device (Beckman et al. Fig. 9 element 912 processor, col. 16 lines 20-32 when variables such as an origin, a destination, a speed and/or a planned altitude for the aerial vehicle 810 (e.g., a transit plan for the aerial vehicle) are known, and where variables such as environmental conditions and operational characteristics may be known or estimated, such variables may be provided as inputs to the trained machine learning system 870. Subsequently, sounds that may be predicted at each propeller and/or propeller adjustment controller of the aerial vehicle 810 as the aerial vehicle 810 travels from the origin to the destination within such environmental conditions and according to such operational characteristics may be received from the trained machine learning system 870 as outputs); and 
 	an output unit that outputs waveform information having an opposite phase to the waveform information having the predetermined context in a case where it has been predicted that the waveform information having the predetermined context is generated (Beckman et al. Fig. 9 element 912 processor, col. 16 lines 20-36 when variables such as an origin, a destination, a speed and/or a planned altitude for the aerial vehicle 810 (e.g., a transit plan for the aerial vehicle) are known, and where variables such as environmental conditions and operational characteristics may be known or estimated, such variables may be provided as inputs to the trained machine learning system 870. Subsequently, sounds that may be predicted at each propeller and/or propeller adjustment controller of the aerial vehicle 810 as the aerial vehicle 810 travels from the origin to the destination within such environmental conditions and according to such operational characteristics may be received from the trained machine learning system 870 as outputs. From such outputs, propeller shapes and rotational speeds may be determined that will generate anti-sounds, e.g., one or more sounds that are substantially equal in intensity and opposite in phase to the predicted sounds, may be determined and implemented in real time or near-real time as the aerial vehicle 810 is en route from the origin to the destination, col. 16 lines 65-67 and col. 17 lines 1-8 Based at least in part on the operation output 865 that was determined based on the operational input 860, and an-sound 865’, e.g., sound having an amplitude and frequency that is one hundred eighty degrees out-of-phase with the operational output 865. In some implementation, the intensity of the anti-sound 865’ may be selected to completely cancel out or counteract the effects of the sounds associated with the operational output 865, e.g., such that the intensity of the anti-sound 865’ equals the intensity of the predicted sound during operation of the aerial vehicle 810, or of the sounds that actually occur.)

 	With respect to Claim 2, Beckman et al. disclose 
wherein the prediction unit predicts whether or not waveform information having a predetermined waveform is generated as the waveform information having the predetermined context (Beckman et al. Fig. 9 element 912 processor, col. 16 lines 20-32 when variables such as an origin, a destination, a speed and/or a planned altitude for the aerial vehicle 810 (e.g., a transit plan for the aerial vehicle) are known, and where variables such as environmental conditions and operational characteristics may be known or estimated, such variables may be provided as inputs to the trained machine learning system 870. Subsequently, sounds that may be predicted at each propeller and/or propeller adjustment controller of the aerial vehicle 810 as the aerial vehicle 810 travels from the origin to the destination within such environmental conditions and according to such operational characteristics may be received from the trained machine learning system 870 as outputs.)

 	With respect to Claim 3, Beckman et al. disclose 
 	wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated on the basis of a position indicated by the predetermined detection device when the detection information has been detected by the predetermined detection device (Beckman et al. col. 2 lines 24-41 extrinsic information or data may include...tracked positions (e.g., latitudes and/or longitudes) of the aerial vehicles), col. 17 lines 17-21 a sound may be associated with one or more of an environmental condition, an operating characteristic or a physical location or position of an aerial vehicle according to one or more machine learning algorithms or techniques), and 
 	the output unit outputs the waveform information having the opposite phase to the waveform information having the predetermined context in a direction in which the waveform information having the predetermined context has been detected in the past in a case where the position where the detection information has been detected by the predetermined detection device is similar to a position where the waveform information having the predetermined context has been detected in the past (Beckman et al. col. 15 lines 21-49 The machine learning system 870 may be fully trained using a substantial corpus of observed environmental signals e(t) correlated with measured sounds that are obtained using each of the sensors of one or more of the aerial vehicles 810-1, 810-2, 810-3, 810-4, and others, to develop sound models for each propeller adjustment controller dependent on the location of the sensors on the aerial vehicles. After the machine learning system 870 has been trained, and the sound model developed, the machine learning system 870 may be provided with a set of extrinsic or intrinsic information or data (e.g., environmental conditions, operational characteristics, or positions) that may be anticipated in an environment in which an aerial vehicle is operating or expected to operate and the machine learning system 870 will provide predicted sounds for each propeller adjustment controller of the aerial vehicle...once trained, the machine learning system 870 may receive extrinsic or intrinsic information or data that is actually observed by the aerial vehicle, e.g., in real time or in near-real time, as input and may generate outputs corresponding to predicted sounds based on the information or data.)

 	With respect to Claim 4, Beckman et al. disclose 
 	wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated on the basis of time information regarding a time when the detection information has been detected by the predetermined detection device (Beckman et al. col. 2 lines 18-34 measured sounds may be recorded with other operational and/or environmental data. Such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, or intrinsic information or data, e.g., information or data relating to the aerial vehicle itself. For example, extrinsic information or data may include, but is not limited to, environmental conditions (e.g., temperature, pressure, humidity, wind speed, and wind direction), times of day or days of a week, month or year when an aerial vehicle is operating, measures of cloud coverage, sunshine, surface conditions or textures (e.g., whether surfaces are wet, dry, covered with sand or snow or have any other texture) within a given environment, a phase of the moon, ocean tides, the direction of the earth's magnetic field, a pollution level in the air, a particulates count, or any other factors within the given environment), and 
 	the output unit outputs the waveform information having the opposite phase to the waveform information having the predetermined context in a case where the time information regarding the time when the detection information has been detected by the predetermined detection device is similar to time information regarding a time when the waveform information having the predetermined context has been detected in the past (Beckman et al. col. 15 lines 21-49 The machine learning system 870 may be fully trained using a substantial corpus of observed environmental signals e(t) correlated with measured sounds that are obtained using each of the sensors of one or more of the aerial vehicles 810-1, 810-2, 810-3, 810-4, and others, to develop sound models for each propeller adjustment controller dependent on the location of the sensors on the aerial vehicles. After the machine learning system 870 has been trained, and the sound model developed, the machine learning system 870 may be provided with a set of extrinsic or intrinsic information or data (e.g., environmental conditions, operational characteristics, or positions) that may be anticipated in an environment in which an aerial vehicle is operating or expected to operate and the machine learning system 870 will provide predicted sounds for each propeller adjustment controller of the aerial vehicle...once trained, the machine learning system 870 may receive extrinsic or intrinsic information or data that is actually observed by the aerial vehicle, e.g., in real time or in near-real time, as input and may generate outputs corresponding to predicted sounds based on the information or data.)

 	With respect to Claim 5, Beckman et al. disclose 
wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated on the basis of weather information regarding weather when the detection information has been detected in the past by the predetermined detection device measured sounds may be recorded with other operational and/or environmental data. Such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, or intrinsic information or data, e.g., information or data relating to the aerial vehicle itself. For example, extrinsic information or data may include, but is not limited to, environmental conditions (e.g., temperature, pressure, humidity, wind speed, and wind direction), times of day or days of a week, month or year when an aerial vehicle is operating, measures of cloud coverage, sunshine, surface conditions or textures (e.g., whether surfaces are wet, dry, covered with sand or snow or have any other texture) within a given environment, a phase of the moon, ocean tides, the direction of the earth's magnetic field, a pollution level in the air, a particulates count, or any other factors within the given environment), and 
 	the output unit outputs the waveform information having the opposite phase to the waveform information having the predetermined context in a case where the weather information regarding the weather when the detection information has been detected by the predetermined detection device is similar to weather information regarding weather when the waveform information having the predetermined context has been detected in the past (Beckman et al. col. 15 lines 21-49 The machine learning system 870 may be fully trained using a substantial corpus of observed environmental signals e(t) correlated with measured sounds that are obtained using each of the sensors of one or more of the aerial vehicles 810-1, 810-2, 810-3, 810-4, and others, to develop sound models for each propeller adjustment controller dependent on the location of the sensors on the aerial vehicles. After the machine learning system 870 has been trained, and the sound model developed, the machine learning system 870 may be provided with a set of extrinsic or intrinsic information or data (e.g., environmental conditions, operational characteristics, or positions) that may be anticipated in an environment in which an aerial vehicle is operating or expected to operate and the machine learning system 870 will provide predicted sounds for each propeller adjustment controller of the aerial vehicle...once trained, the machine learning system 870 may receive extrinsic or intrinsic information or data that is actually observed by the aerial vehicle, e.g., in real time or in near-real time, as input and may generate outputs corresponding to predicted sounds based on the information or data.)

 	With respect to Claim 6, Beckman et al. disclose 
 	wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated on the basis of a context estimated on the basis of the detection information (Beckman et al. Fig. 9 element 912 processor, col. 16 lines 20-32 when variables such as an origin, a destination, a speed and/or a planned altitude for the aerial vehicle 810 (e.g., a transit plan for the aerial vehicle) are known, and where variables such as environmental conditions and operational characteristics may be known or estimated, such variables may be provided as inputs to the trained machine learning system 870. Subsequently, sounds that may be predicted at each propeller and/or propeller adjustment controller of the aerial vehicle 810 as the aerial vehicle 810 travels from the origin to the destination within such environmental conditions and according to such operational characteristics may be received from the trained machine learning system 870 as outputs, col. 15 lines 44-49 once trained, the machine learning system 870 may receive extrinsic or intrinsic information or data that is actually observed by the aerial vehicle, e.g., in real time or in near-real time, as input and may generate outputs corresponding to predicted sounds based on the information or data.)

 	With respect to Claim 9, Beckman et al. disclose
 	wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated on the basis of the detection information detected by the predetermined detection device in the past (Beckman et al. col. 15 lines 21-49 The machine learning system 870 may be fully trained using a substantial corpus of observed environmental signals e(t) correlated with measured sounds that are obtained using each of the sensors of one or more of the aerial vehicles 810-1, 810-2, 810-3, 810-4, and others, to develop sound models for each propeller adjustment controller dependent on the location of the sensors on the aerial vehicles. After the machine learning system 870 has been trained, and the sound model developed, the machine learning system 870 may be provided with a set of extrinsic or intrinsic information or data (e.g., environmental conditions, operational characteristics, or positions) that may be anticipated in an environment in which an aerial vehicle is operating or expected to operate and the machine learning system 870 will provide predicted sounds for each propeller adjustment controller of the aerial vehicle...once trained, the machine learning system 870 may receive extrinsic or intrinsic information or data that is actually observed by the aerial vehicle, e.g., in real time or in near-real time, as input and may generate outputs corresponding to predicted sounds based on the information or data.)

 	With respect to Claim 10, Beckman et al. disclose
 	wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated on the basis of a similarity between first waveform information based on the detection information detected by the predetermined detection device and another second waveform information that is second waveform information having the predetermined context based on the detection information detected by the predetermined detection device in the past and is different from the first waveform information (Beckman et al. col. 15 lines 21-49 The machine learning system 870 may be fully trained using a substantial corpus of observed environmental signals e(t) correlated with measured sounds that are obtained using each of the sensors of one or more of the aerial vehicles 810-1, 810-2, 810-3, 810-4, and others, to develop sound models for each propeller adjustment controller dependent on the location of the sensors on the aerial vehicles. After the machine learning system 870 has been trained, and the sound model developed, the machine learning system 870 may be provided with a set of extrinsic or intrinsic information or data (e.g., environmental conditions, operational characteristics, or positions) that may be anticipated in an environment in which an aerial vehicle is operating or expected to operate and the machine learning system 870 will provide predicted sounds for each propeller adjustment controller of the aerial vehicle...once trained, the machine learning system 870 may receive extrinsic or intrinsic information or data that is actually observed by the aerial vehicle, e.g., in real time or in near-real time, as input and may generate outputs corresponding to predicted sounds based on the information or data. Examiner notes that the machine learning system is trained using a substantial corpus of observed environmental signal e(t). The substantial corpus of observed environmental signal e(t) is claimed second waveform information. Once trained, the machine learning system may receive extrinsic or intrinsic information or data that is actually observed by the aerial vehicle. The extrinsic or intrinsic information or data that is actually observed in real time is claimed first waveform information.)

 	With respect to Claim 11, Beckman et al. disclose
 	An output method executed by a computer, comprising: 
 	a prediction step of predicting whether or not waveform information having a predetermined context is generated on the basis of detection information detected by a predetermined detection device (Beckman et al. col. 16 lines 20-32 when variables such as an origin, a destination, a speed and/or a planned altitude for the aerial vehicle 810 (e.g., a transit plan for the aerial vehicle) are known, and where variables such as environmental conditions and operational characteristics may be known or estimated, such variables may be provided as inputs to the trained machine learning system 870. Subsequently, sounds that may be predicted at each propeller and/or propeller adjustment controller of the aerial vehicle 810 as the aerial vehicle 810 travels from the origin to the destination within such environmental conditions and according to such operational characteristics may be received from the trained machine learning system 870 as outputs); and 
 	an output step of outputting waveform information having an opposite phase to the waveform information having the predetermined context in a case where it has been predicted that the waveform information having the predetermined context is generated (Beckman et al. col. 16 lines 20-36 when variables such as an origin, a destination, a speed and/or a planned altitude for the aerial vehicle 810 (e.g., a transit plan for the aerial vehicle) are known, and where variables such as environmental conditions and operational characteristics may be known or estimated, such variables may be provided as inputs to the trained machine learning system 870. Subsequently, sounds that may be predicted at each propeller and/or propeller adjustment controller of the aerial vehicle 810 as the aerial vehicle 810 travels from the origin to the destination within such environmental conditions and according to such operational characteristics may be received from the trained machine learning system 870 as outputs. From such outputs, propeller shapes and rotational speeds may be determined that will generate anti-sounds, e.g., one or more sounds that are substantially equal in intensity and opposite in phase to the predicted sounds, may be determined and implemented in real time or near-real time as the aerial vehicle 810 is en route from the origin to the destination, col. 16 lines 65-67 and col. 17 lines 1-8 Based at least in part on the operation output 865 that was determined based on the operational input 860, and an-sound 865’, e.g., sound having an amplitude and frequency that is one hundred eighty degrees out-of-phase with the operational output 865. In some implementation, the intensity of the anti-sound 865’ may be selected to completely cancel out or counteract the effects of the sounds associated with the operational output 865, e.g., such that the intensity of the anti-sound 865’ equals the intensity of the predicted sound during operation of the aerial vehicle 810, or of the sounds that actually occur.)

 	With respect to Claim 12, Beckman et al. disclose
 	A non-transitory computer-readable recording medium having stored therein an output program for causing a computer to execute (Beckman et al. col. 10 lines 29-47 The computer readable media may include non-transitory computer readable storage media...to implement the process): 
 	a prediction procedure of predicting whether or not waveform information having a predetermined context is generated on the basis of detection information detected by a predetermined detection device (Beckman et al. col. 16 lines 20-32 when variables such as an origin, a destination, a speed and/or a planned altitude for the aerial vehicle 810 (e.g., a transit plan for the aerial vehicle) are known, and where variables such as environmental conditions and operational characteristics may be known or estimated, such variables may be provided as inputs to the trained machine learning system 870. Subsequently, sounds that may be predicted at each propeller and/or propeller adjustment controller of the aerial vehicle 810 as the aerial vehicle 810 travels from the origin to the destination within such environmental conditions and according to such operational characteristics may be received from the trained machine learning system 870 as outputs); and 
 	an output procedure of outputting waveform information having an opposite phase to the waveform information having the predetermined context in a case where it has been predicted that the waveform information having the predetermined context is generated (Beckman et al. col. 16 lines 20-36 when variables such as an origin, a destination, a speed and/or a planned altitude for the aerial vehicle 810 (e.g., a transit plan for the aerial vehicle) are known, and where variables such as environmental conditions and operational characteristics may be known or estimated, such variables may be provided as inputs to the trained machine learning system 870. Subsequently, sounds that may be predicted at each propeller and/or propeller adjustment controller of the aerial vehicle 810 as the aerial vehicle 810 travels from the origin to the destination within such environmental conditions and according to such operational characteristics may be received from the trained machine learning system 870 as outputs. From such outputs, propeller shapes and rotational speeds may be determined that will generate anti-sounds, e.g., one or more sounds that are substantially equal in intensity and opposite in phase to the predicted sounds, may be determined and implemented in real time or near-real time as the aerial vehicle 810 is en route from the origin to the destination, col. 16 lines 65-67 and col. 17 lines 1-8 Based at least in part on the operation output 865 that was determined based on the operational input 860, and an-sound 865’, e.g., sound having an amplitude and frequency that is one hundred eighty degrees out-of-phase with the operational output 865. In some implementation, the intensity of the anti-sound 865’ may be selected to completely cancel out or counteract the effects of the sounds associated with the operational output 865, e.g., such that the intensity of the anti-sound 865’ equals the intensity of the predicted sound during operation of the aerial vehicle 810, or of the sounds that actually occur.)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7, 8 are rejected under 35 U.S.C.103 as being unpatentable over Beckman et al. (US 10,370,098 B1) in view of Rakshit et al. (US 2020/0092339 A1.) 

	With respect to Claim 7, Beckman et al. disclose all the limitations of Claim 6 upon which Claim 7 depends. Beckman et al. fail to explicitly teach 
 	wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated in a case where a state similar to a state of a user detected when the user has uttered a voice having the predetermined context by the predetermined detection device in the past has been detected as the context.  
	However, Rakshit et al. teach 
 	wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated in a case where a state similar to a state of a user detected when the user has uttered a voice having the predetermined context by the predetermined detection device in the past has been detected as the context (Rakshit et al. [0074] Process 500 further includes predicting  subsequent spoken words based on contextual data (step 530). For example, as described above with respect to the contextual analysis monitoring module 222, the conference interest maximization and feedback system 220 predicts subsequent spoken words based on contextual analysis of the contextual data. In embodiments, the conference interest maximization and feedback system 220 uses natural language processing techniques to perform the contextual analysis and predict subsequent spoken words that the speaker is predicted to speak based on the speaker's tone, tempo, content/context of previously spoken words, etc. Additionally, or alternatively, the conference interest maximization and feedback system 220 predicts subsequent spoken words based on the speaker’s historical speaking habits/historical conversations. As an example, the conference interest maximization and feedback system 220 predicts that the word “pizza” is going to be spoken after the word “pepperoni” based on natural language processing of the context of the speaker's conversation, the speaker's historical conversations, the speaker's tone, etc.)
	Beckman et al. and Rakshit et al. are analogous art because they are from a similar field of endeavor in the Signal processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of predicting the sound and generating the anti-sound to cancel the effects of the sound as taught by Beckman et al., using teaching of historical speaking habit/historical conversations as taught by Rakshit et al. for the benefit of predicting the spoken words (Rakshit et al. [0074] Process 500 further includes predicting  subsequent spoken words based on contextual data (step 530). For example, as described above with respect to the contextual analysis monitoring module 222, the conference interest maximization and feedback system 220 predicts subsequent spoken words based on contextual analysis of the contextual data. In embodiments, the conference interest maximization and feedback system 220 uses natural language processing techniques to perform the contextual analysis and predict subsequent spoken words that the speaker is predicted to speak based on the speaker's tone, tempo, content/context of previously spoken words, etc. Additionally, or alternatively, the conference interest maximization and feedback system 220 predicts subsequent spoken words based on the speaker’s historical speaking habits/historical conversations. As an example, the conference interest maximization and feedback system 220 predicts that the word “pizza” is going to be spoken after the word “pepperoni” based on natural language processing of the context of the speaker's conversation, the speaker's historical conversations, the speaker's tone, etc.)

	With respect to Claim 8, Beckman et al. in view of Rakshit et al. teach 
 	wherein the prediction unit predicts whether or not the waveform information having the predetermined context is generated on the basis of an emotion of the user when the user has uttered the voice having the context (Rakshit et al. [0014] In embodiments, the control instructions are determined based on contextual data that is used to predict subsequent words that will be spoken in a conversation. In embodiments, the control instructions are determined based on contextual data that indicates the participant's interest level. In embodiments, contextual data includes spoken words, body language/expressions/emoitons/biometrics of the speaker/participant, tone, tempo, etc.)

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Yamada (US 2021/0142816 A1.) In this reference, Yamada disclose a method for generating a control sound having an opposite phase to the noise signal to cancel the noise signal. 
b.	Heikkinen (US 2008/0268913 A1.) In this reference, Heikkinen disclose a method for producing a sound signal of the opposite phase to the user’s ear to attenuate an unwanted sound sensed by the user. 
c.  	Nishikawa (US 2007/0223714 A1.) In this reference, Nishikawa disclose a method for canceling the original noises by providing signal having the opposite phase of the noise signals. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655